—Order, Supreme Court, New York County (Ira Gammerman, J.), entered December 16, 1994, which granted the defendants’ motion to dismiss the complaint on the ground of forum non conveniens, *487unanimously affirmed, with costs. Motion by plaintiffs seeking to enlarge the record is granted and the cross motion by defendants seeking to strike the so-called surreply papers submitted by plaintiffs is denied.
We agree with the IAS Court’s exercise of discretion in dismissing this foreign-based action on the ground of forum non conveniens (see, Islamic Republic v Pahlavi, 62 NY2d 474, cert denied 469 US 1108). The insurance policy in dispute, while negotiated between plaintiffs’ brokers in New York and defendants’ brokers in England, was issued in London, and by its terms is governed by English law. All the events out of which the claim arose took place in Russia, where several witnesses reside, and Russian law will presumably apply to the actions of the Moscow City Government underlying plaintiffs’ claim. The parties are nonresidents, as are most of the witnesses, and most of the documents are located outside of New York as well. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.